Order entered October 16, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00154-CR

                           THE STATE OF TEXAS, Appellant

                                            V.

                     TERRANCE GERMAINE WILKINS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                Dallas County, Texas
                        Trial Court Cause No. F10-62224-X

                                        ORDER

      On August 13, 2013, on the Court’s own motion, we abated this appeal pending receipt of

a supplemental record. The materials have been received and this appeal is hereby

REINSTATED.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE